Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 5/25/2022:
Claims 12-17 and 19-23 are pending in the current application. Claims 12-17 and 19-22 have been amended. Claim 23 is new. Claim 18 has been cancelled. 
The rejections under 35 USC 112 have been overcome in light of the amendment.
The previous prior art-based rejections have been maintained and are modified to reflect new claim limitations. All changes are necessitated by the amendment.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-14 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golubkov (EP 3333932).
Regarding claim 12, Golubkov teaches a high-voltage accumulator 90 comprising: 
	a high-voltage accumulator housing (P24); 
	at least one storage cell, or battery cell 80 which is arranged in the high-voltage accumulator housing and which has an emergency degassing opening, or vent hole 88 which in an event of an overshoot of a predefined internal storage cell pressure, opens and permits a venting of hot gas from an interior of the storage cell into an interior space of the high-voltage accumulator housing (P12-21) 
wherein, in a region of the emergency degassing opening 88 of the at least one storage
cell 80, a chamber, or extinguishing system/cooling system 60/70 filled with a phase-changing medium, or extinguishing/cooling agent is provided, the phase-changing medium may be water, and thus would be predominantly composed of water (P14. 20. 25. 46-47. 51), which chamber, or conduit 62/72 in an event of an escape of hot gas, is acted on indirectly or directly by the hot gas (P12-14), whereby heat is input into the phase-changing medium, and the phase-changing medium undergoes heat-up and/or transitions to a high-energy aggregate state, or when the hot gas is emitted the phase change medium, or extinguishing/cooling agent is emitted  and undergoes heat-up, or cools down the module (14. P20. 25. 29. 46-50). 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
The phrase, “for a vehicle” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitation are able to stand alone. See In re Hirao, 535 F2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v Robie, F.2d 15, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding claim 13, Golubkov teaches the chamber or conduit 62/72 is integrated in the wall of the high-voltage accumulator housing, or the conduit of the extinguishing/cooling system is integrated into the housing as a carrier plate, where the carrier plate forms a wall of the housing, or the chamber is arranged on an inner side of the wall facing the interior space (P23-24. 27-29). 
Regarding claim 14, Golubkov teaches embodiments where the high-voltage accumulator housing comprises an upper wall, in relation to the direction of gravitational force 
Golubkov teaches the chamber, or conduit is formed in or as a carrier plate or the housing that supports upper modules, and has modules below it in relation to a direction of gravitational force (P22) where the emergency degassing opening, or vent hole arranged in cap assembly 88/84 of the at least one storage cell 80 faces the upper wall and the chamber, or conduit 62/72 (P19. 25; Fig. 7). 
Regarding claim 22, Golubkov teaches these high-voltage accumulators are used in vehicles (P2-9). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Golubkov, as applied to at least claim 12, and further in view of Kurosawa et al. (JP 2009/238654)
Regarding claim 15, Golubkov teaches the phase-changing medium is discharged out of the chamber into the environment when the conduit means is melted by the hot gas from the storage cells (P12-16).
Golubkov fails to teach the chamber has a pressure-relief valve which opens when the phase-changing medium exceeds a predefined pressure, wherein the phase change medium is discharged in the case of the opened pressure-relief valve out of the chamber into the environment; however, Kurosawa, in a similar field of endeavor related to voltage accumulators teaches using a pressure-relief valve 56 that opens and releases a phase change medium into a housing to cool a battery system (P7. 16-22)
Kurosawa teaches when the phase-change medium is released the internal pressure of the case is increased and therefore to include a safe valve 32 to exhaust the phase-change medium and internal gases to the environment (P21-25) to prevent the housing from bursting. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a pressure-relief valve, as taught by Kurosawa, which opens when the phase-changing medium exceeds a predefined pressure in place of the conduit melting of Golubkov, as it would have provided the same predictable result of releasing the phase-change medium at a predetermined pressure into the module. the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the safe valve 32 of Kurosawa to exhaust the phase-change medium and internal gases to the environment (P25) in modified Golubkov to prevent the housing from bursting, and therefore when phase-changing medium is discharged in the case of the opened pressure-relief valve it would release out of the chamber into the environment.
Regarding claim 16, modified Golubkov in view of Kurosawa teaches the chamber and pressure-relief valve are closed up to a predetermined pressure (P4).
Regarding claim 20, Golubkov is silent in teaching a pressure equalization device is provided in one wall of the high-voltage accumulator housing, via which pressure equalization device gas which is located in the interior space of the high-voltage accumulator housing is discharged into the environment and/or via which pressure equalization device ambient air flows into the interior space of the high-voltage accumulator housing; however, Kurosawa, in a similar field of endeavor related to voltage accumulators, teaches including a pressure equalization device, or safe valve 32 in one wall of the accumulator housing (P25; Fig. 7). 
Kurosawa teaches pressure equalization device gas, or combustion gas and released coolant which is located in the interior space of the high-voltage accumulator housing is discharged into the environment (P12. 25) to help properly extinguish the battery and prevent the battery housing from bursting (P12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the pressure equalization device, or valve taught by Kurosawa in one wall of the high-voltage accumulator housing of Golubkov, via which pressure equalization device gas which is located in the interior space of the high-voltage accumulator housing is discharged into the environment to prevent the housing from exploding. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Golubkov in view of Kurosawa as applied to at least claim 15 above, and further in view of Ho et al. (KR 20160109513A). 
Regarding claim 17, Golubkov is silent in teaching an acoustic signal generator is provided in the pressure-relief valve, on the pressure relief valve, or in a channel between the pressure-relief valve and a discharge opening of the channel into the environment, and the signal generator generates an acoustic hazard signal by way of the outflux of phase-changing medium into the environment.; however, Ho, in a similar field of endeavor related to a voltage accumulator, teaches including a degassing port connected to the housing and outside of the case to discharge gas when the internal pressure increases above a certain threshold (P4. 46. 49). 
Ho teaches including an acoustic signal generator, or a noise generating unit with the discharge opening of into the environment (P12) to provide a warning (P31) the signal generator generates an acoustic hazard signal by way of the outflux of gases into the environment (P32. 45-60) to send signal of an emergency and trigger a safety operation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to provide the acoustic signal generator in a channel between the pressure-relief valve and a discharge opening of the channel into the environment of modified Golubkov, as taught by Ho where the signal generator generates an acoustic hazard signal by way of the outflux of gases into the environment wherein the gases would then include the phase-changing medium, to signal a safety operation. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Golubkov as applied to at least claim 12 above, and further in view of Straubel et al. (US 2007/0009787). 
Regarding claim 19, Golubkov teaches the phase-changing medium can be a coolant (P21). 
Golubkov is silent in teaching the phase-changing medium contains an antifreezing substance whereby the phase changing medium is ensured to be in a fluid state at least down to a temperature of -20°C; however, Straubel, in a similar field of endeavor related to voltage accumulators, teaches that common coolant is a conventional anti-freeze mixed with water (P81). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the antifreeze water coolant taught by Straubel as the coolant in Golubkov as substitution of one known element for another yields predictable results to one of ordinary skill in the art, or a coolant that cools a battery. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Golubkov in view of Straubel as applied to at least claim 19 above, and evidenced by Bennet, Micheal. "Workshop Focus: What You Need to Know About Antifreeze." Agriland.ie, 17 Dec.   2017, www.agriland.ie/farming-news/workshop-focus-what-you-need-to-know-about-antifreeze/. Accessed 15 Aug. 2022.
Regarding claim 23, modified Golubkov in view of Staubel teaches the phase-changing medium contains an antifreezing substance (P81). 
Modified Golubkov in view of Staubel is silent in teaching the antifreezing substance comprises an alcohol; however, as evidenced by Bennet the main component of antifreeze is alcohol, or a glycol (pg.3-4). 
Therefore, the antifreezing substance of modified Golubkov would inherently comprise alcohol as it is the main ingredient of antifreezing substances, as evidenced by Bennett.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Golubkov in view of Kurosawa as applied to at least claim 20 above, and further in view of Kusunoki et al. (US 2015/0072184). 
Regarding claim 21, modified Golubkov is silent in teaching the pressure equalization device comprises a semi-permeable membrane through which water vapor is discharged from the interior space into the environment, but which prevents any ingress of water from the environment into the interior space; however, Kusunoki, in a similar field of endeavor related to voltage apparatus modules, teaches a pressure equalization device, or opening in a wall of the housing that discharges gas in the housing into the environment (P108-113). 
Kusunoki teaches including a semi-permeable membrane through which water vapor, or internal gases are discharged from the interior space into the environment, but which prevents any ingress of water from the environment into the interior space to prevent the device from short circuiting (P108-112). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a semi-permeable membrane in the pressure equalization device of modified Golubkov through which water vapor is discharged from the interior space into the environment, but which prevents any ingress of water from the environment into the interior space to prevent short-circuiting, as taught by Kusonoki. 
Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that the phase-change medium of Golubkov is conduit pipe 62 and therefore cannot be be water. Applicant argues that the extinguishing agent of Golubkov is not acted on by the hot gas and therefore cannot be the phase-change medium. 
Examiner respectfully disagrees. As expressed in the rejection, the pipe of Golubkov is the chamber and the extinguishing agent is the phase-change medium. The claims recite that the chamber is acted on by the hot gas, as expressed by Golbukov and that when heat is input into the phase-change medium it undergoes heat-up and/or transitions to a high-energy aggregate state. 
Golubkov teaches the phase-change medium is the coolant or refrigerant and that the phase-change medium absorbs heat from the battery cells (P20. 25. 48-51). Therefore, the phase-change medium of Golbukov undergoes heat-up, as recited in the claims and may comprise water (P14). Furthermore, the temperature of the gas that would melt the conduit/chamber/pipe would inherently cause the phase-change medium to heat-up and transition to a high-energy aggregate state. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gunna et al. (20170047624) teaches conventional coolant is water with alcohol or ethylene glycol (P51).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729